Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-22-2003

Burnett v. Clearfield Hospital
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4503




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Burnett v. Clearfield Hospital" (2003). 2003 Decisions. Paper 39.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/39


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                         02-4503
                      ____________

                  CAROL A. BURNETT,

                             Appellant

                             v.

                CLEARFIELD HOSPITAL

                  ____________________

ON APPEAL FROM THE UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
              ____________________

                 (D.C. Civ. No. 00-cv-00166J)
     District Judge: The Honorable Donetta W. Ambrose

         Submitted Under Third Circuit Rule 34.1(a)

                     October 23, 2003

  Before: ALITO, FUENTES, and BECKER, Circuit Judges

                (Filed: December 22, 2003)
                  ___________________

                        OPINION
                  ____________________
PER CURIAM:

       Because we write for the benefit of the parties, the background of the case is not

set out.

       Burnett contends that the summary judgment record is sufficient to show that the

Hospital regarded her as having a disability. We do not agree. In order to show that the

Hospital regarded Burnett as substantially limited with respect to the major life activity of

lifting, Burnett would have to show that the Hospital regarded her as unable to lift 10

pounds, Marinelli v. City of Erie, 216 F.3d 354, 364 (3d Cir. 2000), and there is no

evidence to that effect. On the contrary, the evidence merely shows that the Hospital

regarded her as unable to meet the 50-pound lifting requirement that it set for nursing

positions.

       The record is also insufficient to show that the Hospital regarded her as

substantially limited in the major life activity of working. The record shows no more than

that the Hospital regarded her as unable to meet its own requirements for nursing

positions. Burnett has not identified any evidence in the record that other hospitals had

similar requirements or that the Hospital believed that other hospitals and other employers

of nurses had such a job requirement.

       The testimony of Burnett’s vocational expert does not show that she was

substantially limited in the major life activity of working. The expert answered in the

affirmative when asked whether Burnett would be disqualified from a broad range of jobs



                                              2
if she could not work full time in “lifting positions” and if the only full-time jobs she

could perform were “non-lifting” jobs. This testimony is insufficient because, among

other things, it does not take into account Burnett’s specific lifting restriction, i.e.,

between 20 and 40 pounds.

       Finally, the remark that Burnett attributes to Hudson is insufficient. Burnett claims

that Hudson “told” her to apply for Social Security disability benefits. Hudson, on the

other hand, says Burnett asked if she would qualify for such benefits and that Hudson

replied that she did not know but would investigate if Burnett wished. We must of course

view the record in the light most favorable to Burnett, but even when we do so, the record

is inadequate. Hudson’s statement that Burnett asked whether she was qualified is not

controverted; nor is there any evidence that Hudson knew the requirements for receiving

disability benefits. Under these circumstances, “telling” Burnett to apply does not

reasonably show more than that Hudson thought that if Burnett wished to pursue such

benefits, she should apply. Hudson’s statement cannot reasonably be interpreted to mean

that Hudson felt that Burnett was in fact qualified for such benefits.

       Burnett suggests that the Hospital discharged her in retaliation for filing worker’s

compensation claims. However, the only legal claims asserted in this appeal concern

discrimination based on disability, and therefore no issue regarding worker’s

compensation is before us.

       We heard argument on this appeal, and we have carefully considered all of



                                                3
Burnett’s arguments. We find no ground for reversal.

      For these reasons, the order of the District Court is affirmed.




                                             4